Citation Nr: 0017535
Decision Date: 06/30/00	Archive Date: 09/08/00

DOCKET NO. 97-18 628               DATE JUN 30, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUE 

Entitlement to an increased rating for post-operative residuals of
a herniated nucleus pulposus (HNP) at L4-5, currently evaluated as
40 percent disabling.

REPRESENTATION 

Appellant represented by: South Carolina Department of Veterans
Affairs

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

C. Schlosser, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1966 to February
1970.

This matter originally came before the Board of Veterans' Appeals
(Board) on appeal from an October 1996 rating action in which the
RO denied a rating in excess of 40 percent for post-operative
residuals of a HNP at L4-5. The veteran appealed and was afforded
a hearing at the RO in June 1998. A reflected in a September 1998
supplemental statement of the case (SSOC), the hearing officer
denied his claim. The Board remanded the case in December 1998 for
evidentiary development. The case has now been returned to the
Board for further appellate consideration.

By rating decision of September 1999, the RO denied a total rating
for compensation purposes based on individual unemployability due
to service connected disability. The veteran has not, as yet, filed
a notice of disagreement to the September 1999 rating decision and
that issue is not now before the Board for appellate consideration.

REMAND

The veteran mid his representative contend, in essence, that his
post-operative residuals of an HNP at L4-5 are more disabling than
currently evaluated and warrant a rating in excess of 40 percent.

Severe intervertebral disc syndrome manifested by recurring attacks
with intermittent relief, is rated 40 percent disabling. 38 C.F.R.
4.71a, Diagnostic Code 5293 (1999). When intervertebral disc
syndrome is pronounced with persistent symptoms compatible with
sciatic neuropathy, with characteristic pain and demonstrable
muscle spasm, absent ankle jerk, or other neurological findings

- 2 -

appropriate to the site of the diseased disc, and little
intermittent relief, a 60 percent rating is assigned. Id.

At the time of the December 1998 Board remand, it was noted that
the clinical findings on VA examination in October 1996 were
insufficient to comply with the holding of the United States Court
of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet.
App. 202 (1995), 38 C.F.R. 4.40 and 4.45, and VAOPGCPREC 36-97
(December 12, 1997). In addition, there had not been sufficient
consideration of the applicability of an extra-schedular rating
under the provisions of 38 C.F.R. 3.321(b).

When evaluating musculoskeletal disabilities, the VA may, in
addition to applying schedular criteria, consider granting a higher
rating in cases in which functional loss due to limited or excess
movement, pain, weakness, excess fatigability, or incoordination is
demonstrated, and those factors are not contemplated in the
relevant rating criteria. See 38 C.F.R. 4.40, 4.45, 4.59; DeLuca,
supra. The VA General Counsel has held that those provisions must
be considered when a disability is evaluated under Diagnostic Code
5293 pertaining to intervertebral disc syndrome. VAOPGCPREC 36-97
(December 12,1997).

Pursuant to the December 1998 Board remand, VA treatment records
were obtained for the period from 1996 through November 1998. Those
records reflect that the veteran has been seen intermittently for
treatment of a variety of health issues, including low back pain.

On VA orthopedic examination in May 1999, the veteran's condition
was noted to be unchanged since the last VA examination in October
1996; he was still unable to return to work due to pain in his back
and intermittent pain in his legs. The veteran also reported the
onset of numbness in his right groin area and the continuation of
intermittent stabbing pains in his legs that had limited his
ability to ambulate. Examination of the lower spine revealed
forward flexion possible to about 30 degrees, extension possible to
90 degrees, and lateral extension and rotation possible to about 10
degrees in both directions. All range of motion was noted to

3 -

produce pain in the low lumbar spine area. Straight leg raising was
positive bilaterally and productive of pain in the back.

The diagnostic impression was back pain with a long surgical
history, possibly still felt to be a combination of arachnoiditis
and spinal stenosis. The examiner noted that the veteran was
morbidly obese and accurate range of motion testing of his spine
was impossible to obtain. However, it was indicated that the
veteran had functional loss due to weakened movement, diminished
sensation in several patchy areas felt to be most likely a lateral
femoral cutaneous nerve palsy. The veteran's intermittent numbness
could cause incoordination and increased difficulty with
ambulation. It was indicated that the veteran does have flares of
his pain which will prohibit prolonged sitting, standing or other
activities which are associated with the flares and which would
result in further loss of range of motion. The examiner indicated
that the exact degree of loss of range of motion could not then be
quantified. With respect to the type and extent of the veteran's
neurological manifestations, it was noted that these were primarily
pain due to radiculopathic problems and diminished sensation in the
radiculopathic distributions. In summary, the VA examiner indicated
that the problems with the veteran's morbid obesity and his
apparent spinal stenosis and possible arachnoiditis would certainly
cause him to be unable to be gainfully employed for any period of
time.

Significantly, however, the examiner did not offer a specific
assessment of the extent to which the service-connected disability
(i.e., the low back disability, as distinguished from any other
disability or condition) impairs the veteran's ability to obtain
and retain substantially gainful employment, as specifically
requested in the Board's prior remand.

Moreover, contrary to the Board's instructions, the June 1999
rating decision and SSOC do not reflect consideration of whether
the veteran's service-connected low back disability warrants
referral for the award of a higher evaluation on an extra-
schedular rating under the provisions of 38 C.F.R. 3.321(b)(1).
Further, while the examination report provided sufficient
commentary to allow the RO to address the provisions of a higher
rating for the veteran's low back disability under 38 C.F.R. 4.40
and 4.45 and the decision of the Court in DeLuca, supra, no such

- 4 - 

analysis was undertaken by the RO in either the rating decision or
the SSOC. Instead, the RO appears to have simply recited the
clinical findings from the May 1999 VA examination and continued
the 40 percent rating.

Thus, the actions on remand are not in full compliance with the
Board's remand. Where the remand orders of the Board or Court are
not complied with, the Board errs in failing to ensure compliance.
Stegall v. West, 11 Vet. App. 268 (1998). Under these
circumstances, the Board must remand this matter again to ensure
that the veteran is afforded full due process of law.

The RO should obtain further medical opinion (from the May 1999
examiner or other appropriate examiner) and to the likely extent to
which the veteran's service- connected back condition, alone,
impairs the veteran's employability. If the physician is unable to
distinguish the effects (i.e., symptoms and extent of impairment)
of the veteran's service-connected disability to those of
nonservice- connected conditions, he/she should clearly so state;
under such circumstances, the reasonable doubt doctrine may
requirement that all signs and symptoms be attributed to the
service-connected condition. See Mittleider v. West, 11 Vet. 181
(1998); 38 C.F.R. 3.102 (1999).

Prior to obtaining any further medical opinion, however, the RO
should obtain and associate with the claims file all records of
outstanding pertinent treatment of the veteran, specifically to
include all outstanding records of pertinent medical treatment from
the VA Medical Center (VAMC) in Columbia, South Carolina, since
November 1998. In this regard, the Board notes that records
generated by VA facilities that may have an impact on the
adjudication of a claim are considered constructively in the
possession of VA adjudicators during the consideration of a claim,
regardless of whether those records are physically on file. See
Dunn v. West 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2
Vet. App. 611, 613 (1992). If treatment records obtained reflect a
worsening of the veteran's back condition, the RO should undertake
additional necessary development, to include having the veteran
undergo further examination.

5 -

In readjudicating the claim, and as directed in the December 1998
Board remand, the RO must fully consider the provisions of 38
C.F.R. 3.321(b)(1) in light of the facts of the case. The RO is
reminded that the criteria for referral of an issue for assignment
of an extra-schedular evaluation requires a finding that the case
presents such an exceptional or unusual disability picture, with
such related factors as marked interference with employment (i.e.,
beyond that contemplated in the assigned evaluation), or frequent
periods of hospitalization, so as to render impractical the
application of the regular schedular standards. See 38 C.F.R.
3.321(b)(1) (1999). In considering this provision, the RO must
specifically address the May 1999 VA examiner's statement that the
veteran is unable to work for any period of time and is limited in
the amount of time he can sit or stand in any one position for any
activity, as well as any additional medical opinion pertaining to
impact of, specifically, the veteran's back disability on his
employability.

The RO should also readjudicate, if warranted, the veteran's claim
for total rating, to include consideration of the provisions of 38
C.F.R. 4.16(b) (1999) (pertaining to award of a total rating on an
extra-schedular basis). The increased rating claim on appeal, as
well as the total rating claim, appear to be based on impairment
attributable to the veteran's back, his only compensable service-
connected disability. Under these circumstances, it appears that
the issues are inextricably intertwined. See Harris v. Derwinski,
1 Vet. App. 180, 183 (1991). The Board notes, however, that such
claim was considered and denied in September 1999, and as pointed
out in the introduction, above, the veteran has not yet initiated
an appeal of that issue. The veteran and his representative are
reminded that an appeal must be perfected on the total rating claim
to obtain appellate jurisdiction of that issue.

For the foregoing reasons, the case is hereby REMANDED to the RO
for the following action:

1. The RO should obtain copies and associate with the claims file
all treatment records referable to the veteran's back from the
Columbia, South Carolina VAMC, since November 1998, the date of the
most recent VA treatment records in the claims folder; as well

6 - 

as from any other source(s) or facility(ies) identified by the
veteran. If any requested records are unavailable or the search for
such records otherwise yields negative results, that fact should
clearly be documented in the veteran's claims file.

2. After associating with the claims file all available records
received pursuant to the development requested in paragraph 1,
above, the RO should obtain further medical opinion (from the May
1999 examiner or other appropriate physician). Following review of
the claims file, to include the May 1999 examination report, the
physician is specifically requested to offer an opinion as to the
likely extent to which the veteran's back disability, alone,
impairs his ability to obtain and retain substantially gainful
employment. If the examiner is unable to medically distinguish the
effects of the veteran's service-connected low back disability from
any other disability or condition, he should clearly so state.

If, dependent upon the circumstances of the case, the veteran must
be scheduled to undergo further examination, the RO should do so.
The examiner must conduct all necessary testing, and render all
clinical findings, in detail. Moreover, in the report of the
examination, the examiner must comment upon all questions raised in
the both the Board's December 1998 remained, and the current
remand.

The complete rationale for all opinion expressed should be set
forth in a typewritten report.

7 -

To help avoid future remand, the RO should ensure that all
requested development has been completed (to the extent possible)
in compliance with this REMAND. If any action is not undertaken, or
is taken in a deficient manner, appropriate corrective action
should be undertaken. See Stegall, supra.

4. After completion of the foregoing, and any other development
deemed warranted by the record, the RO should adjudicate the
veteran's increased rating claim in light of all pertinent
evidence, and all applicable law, regulations, and case law, to
include 38 C.F.R. 4.40 and 4.45, the DeLuca decision, cited to
above, and the provisions of VA General Counsel opinion 36-97,
pertaining to functional loss due to pain, weakness, and other
factors, as appropriate; the Mittleider decision, cited to above,
as regards distinguishing the effects of service-connected and
nonservice- connected; and all applicable diagnostic codes. The RO
must also specifically and fully consider whether the criteria for
referral for assignment of a higher evaluation on an extra-
schedular basis, pursuant to 38 C.F.R. 3.321(b)(1) (1999), are met.
The RO should also adjudicate the veteran's claim for a total
rating based on individual unemployability due to service-connected
disability, as appropriate. The RO should provide full reasons and
bases for its determinations, addressing all issues and concerns
noted in this REMAND.

5. Unless the benefits sought are granted to the veteran's
satisfaction the veteran and his representative should be provided
with an SSOC on the increased rating issue and given the
opportunity to respond

8 - 

within the applicable time before the case is returned to the Board
for further review. The veteran and his representative are reminded
that to obtain appellate review of any issue not currently in
appellate status, to include the claim for a total rating based on
individual unemployability due to service-connected disability, a
timely appeal must be perfected

The purpose of this REMAND is to afford due process and to
accomplish additional development and adjudication; it is not the
Board's intent to imply whether the benefits requested should be
granted or denied. The veteran need take no action until otherwise
notified, but he may furnish additional evidence and/or argument
during the appropriate time frame. See Kutscherousky v. West, 12
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996);
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious

9 - 

handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



